Buchanan, J.
The Police Jury of Ascension, having laid out a public road in said parish, applied to the District Judge by petition, for the convocation of a jury of twelve freeholders, in accordance'with article 2608 of the Civil Code, to assess the damages which might be sustained by the parties, over whose lands the road will pass. The District Judge made an order upon the petition, directing a special jury to be convoked at the Court House in Donaldsonville, within eight days (the court being then in vacation) and that the proprietors of the land to be expropriated, should be summoned to answer and defend their rights before the said jury.
John L. Manning, tutor, one of the defendants in this proceeding, appeared, and filed an exception to the trial of the cause in vacation. The court after hearing, sustained the exception, and ordered that no further proceedings be had in the premises until the regular term of the court. Plaintiffs appealed from this order, and an affidavit of .the President of the Police Jury is filed in this court, that the amounf involved in this controversy is more than three hundred dollars ; and that the parish has suffered already, and will hereafter suffer more than three hundred dollars by the refusal of the Judge to try the cause at the time fixed by his first order.
The proceedings for the expropriation of property of an individual for the public use, under article 2608 of the Code, are summary in their nature ; but the statute does not require in express terms that the District Judge shall sit in vacation for hearing them. The article 756 of the Code of Practice gives to the court a discretion in relation to the trial of summary cases, with which the appellate court will not interfere.
Judgment affirmed, with costs.